      Case 2:18-md-02848-HB Document 669 Filed 12/23/20 Page 1 of 6



               IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: ZOSTAVAX (ZOSTER VACCINE        :   MDL NO. 2848
LIVE) PRODUCTS LIABILITY               :
LITIGATION                             :
_____________________________          :
                                       :
THIS DOCUMENT RELATES TO:              :   CIVIL ACTION NO. 18-md-2848
ALL CASES                              :
_____________________________          :   ___________________________

    MEMORANDUM IN SUPPORT OF SEPARATE PRETRIAL ORDER NO. 340

Bartle, J.                                         December   23, 2020

          The Court has before it the multidistrict litigation

involving cases alleging personal injuries caused by Zostavax, a

vaccine for the prevention of shingles manufactured and sold by

defendants Merck & Co., Inc. and Merck Sharp & Dohme Corp.

(collectively “Merck”).    Merck served in redacted form or has

withheld from the Plaintiffs Executive Committee (the “PEC”)

several thousand documents over which it claims the attorney-

client privilege.   The PEC currently objects to Merck’s

privilege designations with respect to 43 such documents and

moves to have the Court review the documents in camera, sustain

the objections, and compel Merck to produce the documents.

                                   I

          The Court ordered Merck to submit the 43 documents for

in camera review.   Merck subsequently agreed to withdraw its

privilege claims as to 21 of the documents without redaction.

The 22 documents that remain at issue are several e-mail chains
         Case 2:18-md-02848-HB Document 669 Filed 12/23/20 Page 2 of 6



and attachments.      In these e-mail exchanges, a number of Merck’s

employees, including counsel, discuss safety signals from a

Zostavax clinical study and/or exchange proposed changes to a

document entitled “Highlights of Prescribing Information.”

Merck refers to the document as the Zostavax label.

             The e-mail exchanges occurred in the context of

comments Merck received from the Center for Biological

Evaluation and Research (“CBER”) on the Zostavax clinical study.

The CBER is a division of the United States Food and Drug

Administration.      Merck maintains generally that the e-mails and

attachments at issue contain legal advice or requests for legal

advice which relate to the safety signals from the Zostavax

clinical study and changes to the Zostavax label.

                                      II

             The attorney-client privilege protects from compelled

disclosure: (1) “communications”; (2) “between privileged

persons”; (3) made “in confidence”; (4) “for the purpose of

obtaining or providing legal assistance for the client.”             In re

Teleglobe Commc’ns Corp., 493 F.3d 345, 359 (3d Cir. 2007).              If

the record is ambiguous as to whether the attorney-client

privilege applies, the burden of proving it is on the asserting

party.     In re Grand Jury, 705 F.3d 133, 160 (3d Cir. 2012).

             The purpose of the privilege is to “encourage full and

frank communication between attorneys and their clients and

                                     -2-
      Case 2:18-md-02848-HB Document 669 Filed 12/23/20 Page 3 of 6



thereby promote broader public interests in the observance of

law and administration of justice.”       Upjohn Co. v. United

States, 449 U.S. 383, 389 (1981).       “The privilege recognizes

that sound legal advice or advocacy serves public ends and that

such advice or advocacy depends upon the lawyer’s being fully

informed by the client.”    Id.

          The attorney-client privilege protects from disclosure

not only the exchange of legal advice but also the information

necessary to enable that advice.      Upjohn, 449 U.S. at 391.        In

the case of a corporate client, the information necessary to

enable counsel to provide sound legal advice is often possessed

not by officers and agents responsible for directing a

corporation’s actions but by its lower-level employees.          See id.

at 391-92.   Moreover, the advice of corporate counsel is

frequently more significant to those employees who effectuate

the client corporation’s policies.       See id.   Consequently,

consistent with the purpose of the attorney-client privilege,

exchanges between the employees of a corporation and its counsel

for the purpose of formulating legal advice are also protected

from disclosure.   See id. at 394.

          Legal advice is often intertwined with and difficult

to distinguish from business advice in the corporate community.

Whether a document is protected from disclosure often depends on

whether the communication at issue “is designed to meet problems

                                  -3-
         Case 2:18-md-02848-HB Document 669 Filed 12/23/20 Page 4 of 6



which can fairly be characterized as predominantly legal.”               In

re Bristol-Myers Squibb Sec. Litig., Civil Action No. 00-1990,

2003 WL 25962198, at *5 (D.N.J. June 25, 2003) (emphasis

original).     The difficulty is exacerbated when reviewing the

communications exchanged by in-house counsel who often perform

the dual roles of legal advisor and business advisor.            See

Faloney v. Wachovia Bank, N.A., 254 F.R.D. 204, 209 (E.D. Pa.

2008).

             Attorney-client privilege does not attach to a

communication simply because it is between employees and

corporate counsel.       FTC v. Abbvie, Inc., Civil Action No., 2015

WL 8623076, at *9 (E.D. Pa. Dec. 14, 2015).           Nor does it apply

if a client seeks regulatory advice strictly for a business

purpose.     Id.   The communication must be for the purpose of

securing legal advice.       Id.   As this Court has stated

previously, to find that in-house counsel was acting as a legal

advisor the corporation asserting the attorney-client privilege

must clearly demonstrate that the communication at issue was

made for the purpose of securing legal not business advice.              FTC

v. Abbvie Inc., Civil Action No. 14-5151, 2016 WL 4478803, at *7

(E.D. Pa. Aug. 25, 2016).

                                     III

             The Merck e-mails and attachments at issue discuss

Zostavax label changes and potential safety issues in response

                                     -4-
      Case 2:18-md-02848-HB Document 669 Filed 12/23/20 Page 5 of 6



to comments of the CBER after a Zostavax clinical study.          Such

discussions in the highly regulated pharmaceutical industry

often require the advice of counsel.      We consider “the pervasive

nature of governmental regulation” when “assessing whether the

work of in-house attorneys in the drug industry constitutes

legal advice.”   In re Vioxx Prod. Liab. Litig., 501 F. Supp. 2d

789, 800 (E.D. La. 2007).     This does not, however, entitle Merck

to a presumption that every e-mail exchange with its counsel or

with which its counsel is involved is automatically protected by

the attorney-client privilege.     Id. at 800-01.

          Many of the e-mails are sent to a dozen or more direct

or copied recipients.    One or more Merck in-house attorneys is

among these recipients and occasionally authors an e-mail.

Merck does not specify the roles of these attorneys.         It simply

relies on their presence to support the contention that the

e-mails are for predominantly legal purposes.

          After careful review, all but one part of one of the

e-mails appears to have been exchanged for predominantly

business, pharmacological, or medical purposes.        Sometimes the

discussion revolves around grammar, punctuation or clarity.

Merck, except for the one part of one of the e-mails, has not

met its burden to establish that the purpose of the e-mails was

predominantly legal.    See In re Grand Jury, 705 F.3d at 160.



                                  -5-
      Case 2:18-md-02848-HB Document 669 Filed 12/23/20 Page 6 of 6



The one part of the one e-mail seeks legal advice and will be

protected.




                                  -6-
